Appeal by defendant from (1) a judgment of the County Court, Westchester County, rendered September 18, 1970, convicting him of promoting gambling in the second degree, upon his plea of guilty, and imposing sentence and (2) an order of the same court, dated April 9, 1970, which denied his motion to suppress wiretap evidence. Order and judgment affirmed. Defendant was indicted during August or September of 1968 for criminal possession of gambling records in the first degree and promoting gambling in the second degree. The indictment and subsequent conviction resulted principally from wiretap evidence obtained pursuant to an ex parte wiretap order dated March 1,1968. The actual surveillance occurred on March 5,1968 through March 7, 1968. Defendant was arraigned and pleaded not guilty on September 26, 1968 and thereafter moved, pursuant to section 813-e of the Code of Criminal Procedure, to suppress the fruits of the wiretap. The motion was denied by the order under review, dated April 9, 1970, and subsequently defendant withdrew his plea of not guilty and entered a plea of guilty to the second count of the indictment in satisfaction of both counts. In our opinion, the order and judgment appealed from must be affirmed. The wiretap evidence validly obtained pursuant to court order in March, 1968 would be admissible in a trial conducted after June 19, 1968, the effective date of the Omnibus Crime Control and Safe Streets Act of 1968 (U. S. Code, tit. 18, § 2510 et seq.; People v. Feinlowitz, 29 N Y 2d 176; People v. Iannoccone, 29 N Y 2d 612). Munder, Acting P. J., Martuscello, Latham, Shapiro and Brennan, JJ., concur.